164 P.3d 344 (2007)
214 Or. App. 291
Robert Lee BISHOP, Petitioner-Appellant,
v.
Guy HALL, Superintendent, Two Rivers Correctional Facility, Defendant-Respondent.
CV040617; A127018.
Court of Appeals of Oregon.
Submitted on Record and Briefs June 20, 2007.
Decided July 25, 2007.
Patrick M. Ebbett and Chilton, Ebbett & Rohr, LLC, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jennifer S. Lloyd, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Affirmed. Buffa v. Belleque, 214 Or.App. 39, 162 P.3d 376 (2007).